     Case 1:19-cv-00882-NONE-SKO Document 56 Filed 03/17/21 Page 1 of 3

 1    CRAIG M. PETERS, NO. 184018
      JEREMY CLOYD, NO. 239991
 2    ALTAIR LAW LLP
      465 California Street, Fifth Floor
 3    Telephone: (415) 988-9828
      Facsimile: (415) 988-9815
 4    Email: cpeters@altairlaw.us / jcloyd@altairlaw.us
 5
      ATTORNEYS FOR PLAINTIFFS
 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL HERNANDEZ; and BECKY
      HERNANDEZ,                                          CASE NO. 1:19-cv-00882-LJO-SKO
11
                     Plaintiffs,                          ORDER REOPENING DISCOVERY
12                                                        REGARDING DEFENDANT’S
             v.                                           AMENDED RESPONSE TO REQUEST
13                                                        FOR ADMISSION 7 AND CONTINUING
      BOBST GROUP NORTH AMERICA, INC.;                    PRETRIAL CONFERENCE AND TRIAL
14    and DOES 1 to 50,
                                                          (Doc. 55)
15                   Defendants.
16

17           On February 22, 2021 the Court granted Defendant Bobst North America, Inc.’s Motion
18    for Leave to Amend Answer to Plaintiff’s Requests for Admission and ordered the parties to
19    meet and confer if Plaintiffs Michael and Becky Hernandez wished to conduct additional related
20    discovery. On March 1, 2021, Bobst amended its response to Plaintiff’s RFA No. 7. The parties
21    have stipulated to a limited reopening of discovery. The Court therefore orders the following
22    pursuant to the parties’ stipulation (Doc. 55):
23           Discovery shall be REOPENED for the limited purpose of allowing Plaintiffs to continue
24    the deposition of Michel Cartier pursuant to FRCP 30(b)(6) regarding the circumstances
25    surrounding Bobst’s amended response to RFA No. 7. Bobst shall produce Mr. Cartier for a
26    continued deposition no later than April 13, 2021. No later than April 9, 2021, Bobst shall
27    produce to Plaintiffs by email all documents Mr. Cartier considered in amending the response to
28    RFA No. 7 including but not limited to drawings, memorandum, change orders and other design

                                                        -1-
           ORDER REOPENING DISCOVERY AND CONTINUING PRETRIAL CONFERENCE AND TRIAL
     Case 1:19-cv-00882-NONE-SKO Document 56 Filed 03/17/21 Page 2 of 3

 1    documents, and communications with the manufacturer of the subject machine including Mr.
 2    Cartier’s requests for information and any response thereto. Plaintiffs may supplement the expert
 3    report of Scott Buske to address information no later than May 7, 2021. If Mr. Buske
 4    supplements his report, Defendant may thereafter reopen the deposition of Mr. Buske for the
 5    limited purpose of questioning Mr. Buske regarding those changes no later than May 28, 2021.
 6             To allow the parties time to complete their discovery and to prepare for trial, the Pretrial
 7    Conference and Trial are hereby CONTINUED to July 27, 2021, and October 19, 2021,
 8    respectively.
 9
      IT IS SO ORDERED.
10

11    Dated:     March 17, 2021                                      /s/   Sheila K. Oberto              .
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                          -2-
           ORDER REOPENING DISCOVERY AND CONTINUING PRETRIAL CONFERENCE AND TRIAL
     Case 1:19-cv-00882-NONE-SKO Document 56 Filed 03/17/21 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
